


110 HR 7012 IH: To amend title 23, United States Code, to authorize

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7012
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Ms. Corrine Brown of
			 Florida (for herself and Mr.
			 Putnam) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, to authorize
		  States to issue special permits to allow the operation of vehicles of not to
		  exceed 95,000 pounds on Interstate System highways for the hauling of
		  livestock.
	
	
		1.Vehicle weight limitations
			 for Interstate System highwaysSection 127(a) of title 23, United States
			 Code, is amended by adding at the end the following:
			
				(13)Hauling of
				livestockA State may allow,
				by special permit, the operation of vehicles with a gross vehicle weight of not
				to exceed 95,000 pounds for the hauling of livestock. The cost of a special
				permit issued under this paragraph may not exceed $200 per year for a livestock
				trailer.
				.
		
